Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.
Applicant argues that no prima facie case of obviousness can be established here because each and every claim element is not taught by Harada (US 20180225835) and Sim (US 20190113925), either alone or in combination or one of ordinary skill in the art would not have reasonably employed the teachings of the prior art to reach each claim element. 
This argument is found to be unpersuasive for reasons as set out below in response to the applicant’s more detailed arguments. However, due to the amendments presented, both prima facie cases of anticipation and obviousness have been presented in the following rejection. 
Applicant argues none of the cited reference teach or suggest generating “a plurality of submaps from the static map data” using “the perception data and the pose data”. Further, that while Harada does mention using a pose to align tiles of a map according to different grids, Harada is silent as to any generating any tile or map portion “arranged to describe an area within a sensor radius of the vehicle when the vehicle is at the pose”, as recited by claim 1. Still further, applicant acknowledged that Harada does mention that map data may be acquired using sensors integrated into the vehicle, but this fails to teach the above limitation. 
However, Harada teaches that map data may be divided into grids ([0028]), optimized for pose ([0060]), and map data may be acquired directly through sensors ([0038]). Further, the relevant map data may be determined using the route of the vehicle ([0039]). Still further, the map alignment system may communicate with vehicle to determine various information, including control movement, speed, 
Applicant argues the other cited reference fail to remedy the deficiencies of Harada. For example, Sim, in particular is also silent regarding at least the features set forth above, but Sim does mention an arrangement that updates road map information based on images generated by a camera on a vehicle, which still does not suggest generating or updating a map based upon vehicle pose. 
However, as explained above, the argued deficiencies of Harada are not, in fact, deficiencies and therefore no other prior art is required to remedy them. As such, this argument is found to be unpersuasive.
Applicant argues for at least the same reasons as stated above, there is no prima facie case of obviousness for independent claim 1 or for dependent claims 2-12, 17, and 24, which depend upon claim 1. Further, similar arguments stand for independent claims 18 and 23 and dependent claims 19-22, 25, and 26 that depend each upon one of these independent claims. 
This argument is found to be unpersuasive for the same reasons as stated above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 11, 18-20, and 23-26 are rejected under 35 U.S.C. 102(a) as being anticipated by Harada (US 20180225835).
In regards to claim 1, Harada teaches a system for providing map data to a vehicle, (Fig 1 & 2) comprising: 
	at least one sensor that collects perception data; ([0079] sensor system 120 includes one or more radar, lidar, sonar, or cameras.)
a static map memory that stores static map data; ([0037] map data 260 may be stored in database 250 on a memory or stored in map alignment system 170 memory 210. [0071] map data can include one or more static obstacle maps.)
a cache memory; ([0037] map data stored in cache memory.)
at least one processor in communication with the static map memory, the at least one processor being programmed to perform operations comprising: ([0029] map alignment 170 system includes or works with processor 110.)
accessing pose data describing a pose of the vehicle; ([0083] processor 110 of map alignment system 170 may communicate with vehicle to determine various information, 
using the perception data and the pose data to generate a plurality of submaps for the vehicle from the static map data, a first submap of the plurality of submaps being arranged to describe an area within a sensor radius of the vehicle when the vehicle is at the pose; ([0028] map alignment system 170 divides map data 260 into two separate grids. The divided grids are submaps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle. [0060] map tiles may be optimized for pose. [0038] at least a portion of map data is acquired through sensors integrated within the vehicle. This must be within a sensor radius of the vehicle as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. As route and pose are accessed and the tiles are optimized for these factors, pose must factored into determining the plurality of grids around the vehicle. Likewise, at minimum, the closest tile must be updated with sensor information.)
caching the plurality of submaps in the cache memory; ([0028] map alignment system 170, divides map data 260 into two separate grids. The divided grids are submaps. [0041] divided grids are stored in cache or working memory.)
receiving a map request from a vehicle autonomy system of the vehicle; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle.) and 


In regards to claim 2, Harada teaches the system of claim 1, the operations further comprising: 
determining a current submap including the vehicle based on the pose data; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information.)
deriving at least one point from the current submap; ([0039] determines a center point of closest map in relation to vehicle.)
determining a portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one point; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and 


In regards to claim 3, Harada teaches the system of claim 2, the operations further comprising: 
identifying a sub-region of interest along a route; ([0038] map module can determine closest tile to the vehicle. The closest tile is a sub-region of interest along the route of the vehicle.)
determining a portion of the cached plurality of submaps in the sub-region of interest using the pose data; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information and closest tiles to the vehicle and neighboring tiles to those tiles are loaded.)
deriving at least one geometric point from each of the portion of the cached plurality of submaps in the sub-region of interest; ([0039] center points of the tiles are determined to at least check which tiles are the closest to the vehicle.)
determining a second portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one geometric point for each received submap; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and 


In regards to claim 5, Harada teaches the system of claim 1, the operations further comprising generating a submap-to-submap transform graph comprising a transform from a reference frame of a first submap of the cached plurality of submaps to at least one neighbor submap neighboring the first submap. ([0032] alignment module optimizes tiles by smoothing inaccuracies and aligning features within tiles to correct inaccuracies. This may be done for individual tiles or groups of tiles. This is providing a transform between neighboring submaps, and may be used for all tiles along a route. One of ordinary skill would have understood that the maps must be aligned based on some rule set, which is a transform graph, which is necessarily present. [0060] map tiles may be aligned based on pose, and [0039] the closest map tile to the vehicle. This transforms the map tiles based on the vehicle pose, into the vehicle's reference frame based on the vehicle's location.)

In regards to claim 11, Harada teaches the system of claim 1, the operations further comprising: 
requesting static map data from the static map memory based on at least one of pose and route plan data describing a route of the vehicle; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. [0056] relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. One of 
merging the requested static map data into submaps and generating a response message including the merged submaps in response to the map request. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle.)

In regards to claim 18, Harada teaches a computer-implemented method of providing map data to a vehicle autonomy system of a vehicle, (Fig 3 & 7) comprising: 
collecting perception data using at least one sensor of the vehicle; ([0079] sensor system includes one or more radar, lidar, sonar, or cameras.)
accessing pose data describing a pose of the vehicle; ([0083] map alignment system may communicate with vehicle to determine various information, including control movement, speed, maneuvering, heading, and direction, which forms a pose of the vehicle.)
generating a plurality of submaps from static map data, the generating of the plurality of submaps based on at least one of the pose of the vehicle and the perception data, a first submap of the plurality of submaps being arranged to describe an area within a sensor radius of the vehicle when the vehicle is at the pose; ([0028] map alignment system divides map 260 into two separate grids. The divided grids are submaps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle. [0060] map tiles may be optimized for pose. [0038] map alignment system acquires at least a portion of map data using various sensors integrated with the vehicle 100. [0076], [0077] sensor system of vehicle includes internal vehicle sensors that determine information about the vehicle and environment sensors that determine information about the driving environment. This is in the form of perception data and must be within a sensor radius of the vehicle as the sensors are only 
caching the plurality of submaps in a cache memory; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle.)
receiving a map request from the vehicle autonomy system; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle.) and 
providing a response to the vehicle autonomy system, the response based on at least one of the cached plurality of submaps. ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle and this requires a response. Relevant information must include divided grids.)

In regards to claim 19, Harada teaches the method of claim 18, further comprising: 
determining a current submap including the vehicle based on the pose data; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information.)
deriving at least one point from the current submap; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid.)
determining a portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one point; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and 
merging the portion of the cached plurality of submaps to generate a merged submap, the response to the vehicle autonomy system comprising the merged submap. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle somehow, and one of ordinary skill in the art would have understood it would have been a response to the earlier request.)

In regards to claim 20, Harada teaches the method of claim 19, further comprising: 

determining a portion of the cached plurality of submaps in the sub-region of interest using the pose data; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information and closest tiles to the vehicle and neighboring tiles to those tiles are loaded.)
deriving at least one geometric point from each of the portion of the cached plurality of submaps in the sub-region of interest; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid.)
determining a second portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one geometric point for each received submap; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and 
merging the second portion of the cached plurality of submaps to generate a merged submap, the response to the vehicle autonomy system comprising the merged submap. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle somehow, and one of ordinary skill in the art would have understood it would have been a response to the earlier request.)

In regards to claim 23, Harada teaches a tangible machine-readable medium comprising instructions thereon that, when executed by at least one processor unit, causes the at least one processor unit to perform operations comprising: ([0095] may take the form of programs stored in computer-readable storage medium.)
accessing pose data describing a pose of a vehicle; ([0083] processor 110 of map alignment system 170 may communicate with vehicle to determine various information, including control movement, speed, maneuvering, heading, and direction, which forms a pose of the vehicle.)
accessing static map data; ([0037] map data 260 may be stored in database 250 on a memory or stored in map alignment system 170 memory 210. [0071] map data can include one or more static obstacle maps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle.)
using perception data collected by at least one sensor of the vehicle and the pose data to generate a plurality of submaps for the vehicle from the static map data, a first submap of the plurality of submaps being arranged to describe an area within a sensor radius of the vehicle when the vehicle is at the pose; ([0028] map alignment system 170 divides map data 260 into two separate grids. The divided grids are submaps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle. [0060] map tiles may be optimized for pose. [0038] at least a portion of map data is acquired through sensors integrated within the vehicle. This must be within a sensor radius of the vehicle as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. As route and pose are accessed and the tiles are optimized for these factors, pose must factored into determining the plurality of grids around the vehicle. Likewise, at minimum, the closest tile must be updated with sensor information.)

receiving a map request from a vehicle autonomy system of the vehicle; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle.) and 
providing a response to the vehicle autonomy system, the response based on at least one of the cached plurality of submaps. ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle and this requires a response. Relevant information must include divided grids.)

In regards to claim 24, Harada teaches the system of claim 1, the operations further comprising accessing route plan data describing a route of the vehicle, wherein the generating of the plurality of submaps is also using the route plan data. ([0039] mapping module uses route data to determine tiles closest to the vehicle. This necessarily requires accessing route pan data describing the route before determining closest tiles. Mapping module then loads closest and neighboring tiles.)

In regards to claim 25, Harada teaches the method of claim 18, the generating of the plurality of submaps also being based on route information for the vehicle. ([0039] mapping module uses route data to determine tiles closest to the vehicle. Mapping module then loads closest and neighboring tiles.)

In regards to claim 26, Harada teaches the tangible machine-readable medium of claim 23, the operations further comprising accessing route plan data describing a route of the vehicle, wherein the generating of the plurality of submaps is also using the route plan data. ([0039] mapping module uses route data to determine tiles closest to the vehicle. This necessarily requires accessing route pan data describing the route before determining closest tiles. Mapping module then loads closest and neighboring tiles.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Sim (US 20190113925).
In regards to claim 4, Harada teaches the system of claim 1.
Harada does not teach: the operations further comprising converting at least one of the cached submaps to a lane graph, the response to the vehicle autonomy system comprising the lane graph. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada by incorporating the teachings of Sim, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, and this information may be transmitted to the vehicle based upon a request.
The motivation to do so is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. Likewise, one of ordinary skill in the art would have recognized this advantage extends to manual driving as well.

In regards to claim 21, Harada teaches the method of claim 18.
Harada does not teach: further comprising converting at least one of the cached submaps to a lane graph, the response to the vehicle autonomy system comprising the lane graph. 
Sim teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information in lane information, which is a lane graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping method of Harada by incorporating the teachings of Sim, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, and this information may be transmitted to the vehicle based upon a request.


In regards to claim 22, Harada, as modified by Sim, teaches the method of claim 21, further comprising generating a submap-to-submap transform graph comprising a transform from a reference frame of a first submap of the cached plurality of submaps to at least one neighbor submap neighboring the first submap. ([0032] alignment module optimizes tiles by smoothing inaccuracies and aligning features within tiles to correct inaccuracies. This may be done for individual tiles or groups of tiles. This is providing a transform between neighboring submaps, and may be used for all tiles along a route. One of ordinary skill would have understood that the maps must be aligned based on some rule set, which is a transform graph, which is necessarily present. [0060] map tiles may be aligned based on pose, and [0039] the closest map tile to the vehicle. This transforms the map tiles based on the vehicle pose, into the vehicle's reference frame based on the vehicle's location.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Xu et al. (US 20190266418).
In regards to claim 6, Harada teaches the system of claim 1.
Harada does not teach: wherein an application program interface executing at the at least one processor is programmed to generate the map request on behalf of the vehicle autonomy system, the vehicle autonomy system comprising at least one of a perception stack, a prediction stack, and a motion planning stack. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada by incorporating the teachings of Xu such that when a request is made for map information, it is made for an autonomous driving stack including layers devoted to perception, prediction, and planning.
The motivation to do so is that, as acknowledged by Xu, implementing such a stack with these layers, allows for aiding the autonomous vehicle in navigating the driving surface safely and effectively ([0047]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Sim and common sense.
In regards to claim 7, Harada teaches the system of claim 1.
Harada does not teach: the operations further comprising: generating a perceived local map based on environmental data received from the at least one sensor at the vehicle, the perceived local map describing at least one lane of travel for the vehicle; and 
	determining, by a multiplexer executed by the at least one processor, that at least one of the cached plurality of submaps does not match the perceived local map, the response to the vehicle autonomy system also being based at least in part on the perceived local map. 
However, Sim teaches that when a camera recognizes information around the vehicle, including lane information accurately and the map information is determined to be unreliable, the camera 
	One of ordinary skill would have recognized it is conventional and common to process data with a multiplexer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada by incorporating the teachings of Sim and common sense such that when map data is determined to be unreliable and camera data is determined to be reliable, camera data may instead be used by the vehicle, which is a situation in which the camera and map information do not match.
The motivation to do so is that, as acknowledged by Sim, this allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

In regards to claim 8, Harada teaches the system of claim 1.
Harada does not teach: the operations further comprising: 
generating a perceived local map based on environmental data received from the at least one sensor at the vehicle, the perceived local map describing at least one lane of travel for the vehicle; and 
providing the perceived local map to a multiplexer executed by the at least one processor.
	Sim teaches cameras may be used by to update map information relating to the surroundings of the vehicle ([0041], [0042]). This is a perceived local map generated from perception data. This information may be determined to be reliable and selected to control the vehicle ([0106]).
	One of ordinary skill would have recognized it is conventional and common to provide data to a multiplexer. 
 by incorporating the teachings of Sim and common sense, such that the system may generate map information of the vehicle's surroundings based on the sensors of the vehicle, which can then be provided to a multiplexer.
The motivation to do so is that, as acknowledged by Sim, determining mapping information from sensors allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

In regards to claim 9, Sim teaches the vehicle may be equipped with image sensors that capture image data ([0047], [0048]), and may compare sensed information with map information to update the map information, including specifically lane information ([0076]). Because this is comparing sensed information with map information to update lane information, the system must be able to form an approximation of lane information as perceived by the sensors, this is a perceived lane graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim and common sense, by further incorporating the teachings of Sim, such that a lane approximation can be formed by sensors, which can then be used to update map information.
The motivation to do so is that, as acknowledged by Sim, determining mapping information, including lane information, from sensors allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

In regards to claim 10, Sim teaches sensor data may be used to update map information, including lane information ([0076]). This is merging map information and perceived lane information, which is a perceived lane graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim and common sense, by further incorporating the teachings of Sim, such that the vehicle may use sensor data to update map information, which includes updating specific map tiles, in response to a request. This is merging submaps and a perceived lane graph.
The motivation to do so is that, as acknowledged by Sim, updating mapping information, including lane information, with sensor information allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Sim, in further view of Kalai et al. (US 20130147846).
In regards to claim 12, Harada teaches the system of claim 1.
Harada does not teach: the operations further comprising: 
requesting large radius map data centered around the vehicle;
converting the large radius map data into a plurality of lane graphs; and
determining to re-request the large radius map data. 
However, Sim teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information into lane information, which is a lane graph and is 
Kalai teaches map data may be stored in different zoom levels, with a different radii and different number of map tiles associated with each level ([0033], [0034]). A server may be configured to transmit map information to client devices ([0037]), based on a request ([0042]). This is a large radius map requester, handled by a server. The maps may be requested based upon a current position of the vehicle with the vehicle at the center position ([0063]). Further, Kalai also teaches a map related imaging system that renders a map image based on the received map data ([0030]). This is a map builder. Still further, Kalai teaches the map information may be requested based on a viewing window state, which may be centered on the vehicle, which changes as the vehicle approaches different portions of the route ([0063]). This is an autonomy radius map requester that determines when to re-request map data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada by incorporating the teachings of Sim and Kalai, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, translate the map information into driving route information including lane information, different zoom levels of map information with different associated radii of map tiles may be requested from a server that handles map requests, rendered into a map image, including lane information, and requested dynamically based upon a window of map information centered on the vehicle.
The motivation to determine lane information from map information is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. Likewise, one of ordinary skill in the art would have recognized this advantage extends to manual driving as well. Further, the motivation to determine different levels of zoom and associated map information is that, as acknowledged by Kalai, different zoom levels may .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Kalai.
In regards to claim 17, Harada teaches the system of claim 1.
Harada does not teach: the operations further comprising asynchronously selecting the at least one of the cached plurality of maps based on a progress of the vehicle along a route.
Kalai teaches map information may be requested based on a viewing window state, which may be centered on the vehicle, which changes as the vehicle approaches different portions of the route ([0063]). This is a map requester that determines when to request and re-request map data. Further, a server may be configured to transmit map information to client devices ([0037]). The map information is requested by the vehicle based on location from the server and relevant information is sent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada by incorporating the teachings of Kalai, such that the vehicle may request map information from a server based on the progress of the vehicle along a route.
The motivation to adapt requesting and determine when to request maps is that, as acknowledged by Kalai, as a vehicle changes position, the order of received information may be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferguson et al. (US 8948954) teaches a vehicle that can make control determinations based upon a confidence in lane estimation.
Kalai et al. (US 20120143504) teaches prefetching map information for use in guiding a vehicle along a route.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661